Opinion by
William W. Porter, J.,
The paper-book of the appellant states that “the present case is an appeal by the widow from a decreé of the orphans ’ count of Philadelphia county, modifying a former decree of the same court allowing her a cash exemption of 1300.” We find that a petition for modification was presented. To this an answer was filed by the widow. We are furnished also with an opinion of the orphans ’ court, which expresses the views of that court in regard to the necessity for a modification of the original decree. The opinion concludes : “We must therefore modify the decree made July 18, 1898, and counsel will prepare the proper decree.” No decree, however, appears to have been entered. Subsequently, a petition for a rehearing was presented by the widow. This application was refused.
The omission to prepare and secure the entry of a decree is fatal to this appeal. While we may infer from the opinion the character of the decree directed to be prepared, we cannot as an appellate court either affirm or reverse a decree which has in fact never been entered.
Under these circumstances, we are compelled to quash the appeal.
Appeal quashed.